       Case 1:16-cv-02997-ALC-DCF Document 42 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              6/22/20



TOMAS BENJAMIN SAPON BAQUIAX et al,
                                                                16-cv-2997 (ALC)
                                  Plaintiffs,

                      -against-
                                                                ORDER
ABASUSHI FUSION CUISINE INC. ET AL,
                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

The parties should file a joint status report by July 3 2020.

SO ORDERED.

Dated: June 22, 2020                             ___________________________________
       New York, New York                                    ANDREW L. CARTER, JR.
                                                             United States District Judge
